180 F.2d 579
CAPITAL SERVICE, Inc., a Corporation, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12302.
United States Court of Appeals Ninth Circuit.
March 16, 1950.

Petition for Review of the Decision of the Tax Court of the United States.
Hyman Smith and Barnet M. Cooperman, Los Angeles, Cal., for petitioner.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Robert N. Anderson, S. Dee Hanson and I. Henry Kutz, Sp. Assts. to Atty. Gen., for respondent.
Before STEPHENS, ORR and POPE, Circuit Judges.
PER CURIAM.


1
We are here reviewing a decision of the Tax Court which sustains a determination of the Commissioner of Internal Revenue which finds a deficiency in the federal tax return of Capital Service, Inc., a corporation, Petitioner, for the tax year 1943.


2
We are of the opinion that the legal questions raised by Petitioner are not substantial and that the evidence in the case affords ample support for the findings of fact, conclusions of law, and the decision of the Tax Court. The opinion of the Tax Court, which has not been officially reported, meets with our approval.


3
Affirmed.